DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the substrate layer 11” as described in the specification ([0041]). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2007/0013077 (corresponding to US 7,586,197).
In re Claim 7, Lee discloses a method of manufacturing a display panel, comprising the following steps: providing a substrate layer 10; forming a gate layer 26 on the substrate layer 10; forming an insulating layer 30 on the gate layer 26 and the substrate layer 10; and forming an active layer 40 on the insulating layer 30; wherein the step of forming the gate layer 26 comprises the following steps: forming a first gate layer 261 on the substrate layer 10; and forming a second gate layer 262 on the first gate layer 261 (Fig. 6B; [0053 -0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2007/0013077 (corresponding to US 7,586,197), in view of Kim et al., US 2015/0034942 (corresponding to US 9,087,907).
In re Claim 1, Lee discloses a display panel, comprising: a substrate layer 10 (Fig. 6B); a gate layer 26 disposed on the substrate layer 10, wherein the gate layer 26 comprises a first gate layer 261 and a second gate layer 262, and the second gate layer 262 is disposed on a surface of the first gate layer 261; an insulating layer 30 covering the first gate layer 261, the second gate layer 262, and the substrate layer 10; and an active layer 40 disposed on a surface of the insulating layer 30 away from the gate layer 26 (Fig. 6B; [0053 -0057]).
Lee does not specify that the active layer 26 comprises a first layer section and a second layer section connected to the first section, and a surface of the second layer section is above a surface of the first layer section.
The only difference between the Applicant’s claim 1 and Lee’s reference is in the structure of the active layer 26.
Kim teaches a display panel, comprising: a substrate layer SUB10 (Fig. 3G); a gate layer G10 disposed on the substrate layer SUB10, an insulating layer GI10 covering the gate layer and the substrate layer SUB10; and an active layer C10 disposed on a surface of the insulating layer GI10 away from the gate layer G10, wherein the active layer C10 comprises a first layer section C11 and a second layer section C12 connected to the first section C11, and a surface of the second layer section C12  is above a surface of the first layer section C11 (Figs. 1 and  3; [0040 -0077]). Kim does not specify that wherein the gate layer G10 comprises a first gate layer and a second gate layer, and the second gate layer is disposed on a surface of the first gate layer.
The only difference between the Applicant’s claim 1 and Kim’s reference is in the structure of the gate layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’ active layer with Kim’s active layer comprising the first layer section C11 and the second layer section C12 connected to the first section C11, to have high mobility and excellent reliability as taught by Kim ([0007]).
In re Claim 2, Lee taken with Kim discloses the display panel of claim 1, wherein the display panel comprises: an etch blocking layer ES10 (Kim: Fig. 3G) disposed on the insulating layer GI10 and covering a portion of the active layer C10; a source layer S10 disposed on the insulating layer GI10, wherein the source layer (marked as S10 in Kim’s Fig. 3G; and as 65 in Lee’s Fig. 6B) covers a portion of the active layer (marked as C10 in Kim’s Fig. 3G; and as 65 in Lee’s Fig. 6B) and simultaneously corresponds to the gate layer G10 (Kim: Fig. 3G) being substituted with Lee’s gate layer comprising the first gate layer 261 (lee: Fig. 6B) and the second gate layer 262; and a passivation layer (marked as P10 in Kim’s Fig. 3G; marked as 70 in Lee’s Fig. 6B) covering the source layer S10 (Kim’s Fig. 3G) and the etch blocking layer ES10 (Kim’s Fig. 3G).
In re Claim 3, Lee taken with Kim discloses the display panel of claim 2, wherein the display panel comprises: a pixel electrode layer 82 (Lee’s Fig. 6B) disposed on the passivation layer 70; a contact hole 77, wherein the contact hole 77  extends through the passivation layer 70 and the etch blocking layer (that corresponds to a lower portion of 70) and reaches a surface of the active layer 40, the contact hole 77 is correspondingly defined in a side of the active layer 40 away from the source layer 66, and the pixel electrode layer 82 is connected to the active layer 40 by the contact hole 77.
In re Claim 4, Lee taken with Kim discloses the display panel of claim 1, wherein an area of the second gate layer 262 is less than an area of the first gate layer 261 (Lee: Fig. 6B).
In re Claim 5, Lee taken with Kim discloses the display panel of claim 1, wherein material of the active layer C10 (Kim: Fig. 3G) comprises polysilicon or metal oxide (Kim: [0043-0044]).
In re Claim 6, Lee taken with Kim discloses the display panel of claim 5, wherein the metal oxide semiconductor C10 (Kim: Fig. 3G) comprises one or more of indium gallium zinc oxide, zinc oxide, zinc titanium oxide, and indium gallium zinc titanium oxide (Kim: [0043-0044]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 7 above, and further in view of Kim.
In re Claim 8, Lee discloses all limitations of claim 8  including forming a source layer 66 on the insulating layer 30 and the active layer 40; and forming a passivation layer 70 on the insulating layer 30, the source layer 66 (Fig. 6B), except for steps of forming an etch blocking layer on the active layer 40 and the insulating layer 30 and the etch blocking layer.
Kim teaches a method comprises the following steps: forming an etch blocking layer ES10 on the active layer C10 and the insulating layer GI10; forming a source layer S10 on the insulating layer GI10 and the active layer C10; and forming a passivation layer P10 on the insulating layer GI10 , the source layer S10, and the etch blocking layer ES10 (Figs. 1 and  3; [0040 -0077]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Lee and Kim, and to use the specified steps to have high mobility and excellent reliability as taught by Kim ([0007]).
Thus, Lee taken with Kim discloses the method of claim 7, wherein the method comprises the following steps: forming an etch blocking layer (marked as ES10 in Kim’s Fig. 3F; corresponds to a lower portion of 70 in Lee’s Fig. 6B) on the active layer C10 and the insulating layer GI10; forming a source layer S10 on the insulating layer GI10 and the active layer C10; and forming a passivation layer P10 on the insulating layer GI10, the source layer S10, and the etch blocking layer ES10 (Kim: Fig. 3G).
In re Claim 9, Lee taken with Kim discloses the method of claim 8, wherein the method comprises the following step: forming a pixel electrode layer 82 (Lee’s Fig. 6B) on the passivation layer 70: forming a contact hole 77 in the passivation layer 70 and the etch blocking layer (that corresponds to the lower portion of 70), and depositing conductive material (of 82, Lee: [0065]) in the contact hole 77 and on the passivation layer 70 to form the pixel electrode layer 82.
In re Claim 10, Lee taken with Kim discloses a display device, comprising the display panel of claim 1 (Kim: [0006-0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893